Cite as 2014 Ark. 387

                SUPREME COURT OF ARKANSAS
                                      No.   CR-13-992

GREGORY DECAY                                    Opinion Delivered   September 25, 2014
                              APPELLANT
                                                 APPEAL FROM THE WASHINGTON
V.                                               COUNTY CIRCUIT COURT
                                                 [NO. CR07-999-1]

STATE OF ARKANSAS                                HONORABLE WILLIAM A. STOREY,
                                 APPELLEE        JUDGE

                                                 AFFIRMED.


                      PAUL E. DANIELSON, Associate Justice


       Appellant Gregory Christopher Decay appeals from the order of the Washington

County Circuit Court denying and dismissing his petition for postconviction relief pursuant

to Arkansas Rule of Criminal Procedure 37.5 (2010). Decay was convicted of two counts of

capital murder and was sentenced to death; this court affirmed his convictions and sentence.

See Decay v. State, 2009 Ark. 566, 352 S.W.3d 319 (Decay I). Decay then filed a Rule 37.5

petition for postconviction relief. The circuit court denied and dismissed his petition, and

Decay appealed. We reversed and remanded for the entry of a written order containing

specific findings of fact and conclusions of law as required under Rule 37.5(i). See Decay v.

State, 2013 Ark. 185 (Decay II). The circuit court entered such an order, and Decay now

appeals from that order, asserting five points on appeal: (1) that he was denied effective

assistance of counsel when his trial counsel failed to investigate, develop, and present

mitigation evidence; (2) that he was denied effective assistance of counsel when his trial
                                     Cite as 2014 Ark. 387

counsel failed to object to the prosecutor’s comment on his failure to testify; (3) that he was

denied effective assistance of counsel when his trial counsel failed to object to the prosecutor’s

statement that Decay may become eligible for release if sentenced to life imprisonment

without parole; (4) that he was denied effective assistance of counsel when his trial counsel

failed to advance the defense of his choice; and (5) that the circuit court erred in its denial of

relief as it related to his defense-of-choice claim because prejudice should have been

presumed. We affirm the order of the circuit court.

       In Decay II, this court limited the circuit court’s findings of fact and conclusions of law

on remand to “only those issues raised on appeal,” which included (1) that he was denied

effective assistance of counsel when his trial counsel failed to investigate, develop, and present

mitigation evidence during his trial; (2) that he was denied effective assistance of counsel when

his trial counsel failed to properly object to the prosecuting attorney’s comment on Decay’s

failure to testify; (3) that he was denied effective assistance of counsel when his trial counsel

failed to properly object to the prosecuting attorney’s statement to the jury that Decay may

become eligible for release if sentenced to life imprisonment without parole; and (4) that he

was denied effective assistance of counsel when his trial counsel failed to advance the defense

that Decay did not commit the act that resulted in the deaths of the victims. 2013 Ark. 185,

at 2. In its order following remand, the circuit court concluded that (1) trial counsel’s

investigation, development, and presentation of mitigating evidence was not deficient and did

not prejudice Decay; (2) that trial counsel’s failure to object to the prosecuting attorney’s

comment on Decay’s remorse was not deficient and did not prejudice Decay; (3) that the


                                                2
                                    Cite as 2014 Ark. 387

prosecuting attorney’s statement regarding life imprisonment without parole was a correct

statement of the law and was not objectionable; and (4) that there was no basis in law or fact

that would have supported a defense that Decay did not commit the acts that resulted in the

victims’ deaths and trial counsel’s performance was therefore not deficient and did not result

in prejudice to Decay.

       This court does not reverse the denial of postconviction relief unless the circuit court’s

findings are clearly erroneous. See Golden v. State, 2013 Ark. 144, 427 S.W.3d 11. A finding

is clearly erroneous when, although there is evidence to support it, the appellate court, after

reviewing the entire evidence, is left with the definite and firm conviction that a mistake has

been made. See id. In making a determination on a claim of ineffective assistance of counsel,

this court considers the totality of the evidence. See id. Our standard of review requires that

we assess the effectiveness of counsel under the two-prong standard set forth by the Supreme

Court of the United States in Strickland v. Washington, 466 U.S. 668. See id.

       In asserting ineffective assistance of counsel under Strickland, the petitioner must show

that counsel’s performance was deficient. See Sartin v. State, 2012 Ark. 155, 400 S.W.3d 694.

This requires a showing that counsel made errors so serious that counsel was not functioning

as the counsel guaranteed the petitioner by the Sixth Amendment. See id. The reviewing

court must indulge in a strong presumption that counsel’s conduct falls within the wide range

of reasonable professional assistance. See id. The defendant claiming ineffective assistance of

counsel has the burden of overcoming that presumption by identifying the acts and omissions

of counsel which, when viewed from counsel’s perspective at the time of trial, could not have


                                               3
                                    Cite as 2014 Ark. 387

been the result of reasonable professional judgment. See id.

       In order to satisfy the second prong of the Strickland test, the petitioner must show that

counsel’s deficient performance prejudiced the defense, which requires showing that counsel’s

errors were so serious as to deprive the petitioner of a fair trial. See id. In doing so, the

petitioner must show that there is a reasonable probability that the fact-finder’s decision would

have been different absent counsel’s errors. See id. A reasonable probability is a probability

sufficient to undermine confidence in the outcome of the trial. See id.

               I. Failure to Investigate, Develop, and Present Mitigating Evidence

       For his first point on appeal, Decay argues that the circuit court erred in denying his

claim that his trial counsel were ineffective in failing to investigate, develop, and present

mitigation evidence. He asserts that, despite being assigned a mitigation specialist, the

specialist did not perform his job duties, and he therefore did not receive the benefit of having

had the specialist. To that end, he contends, his trial counsel were ineffective in failing to

“supervise and control” the specialist. Additionally, Decay submits, the minimal testimony

by his family members during the sentencing phase was insufficient in its mitigating effect and

further demonstrates his trial counsel’s deficiencies. Decay maintains that the prejudice is

apparent, as none of the mitigating circumstances presented to the jury were found by the jury

to exist.

       The State responds that Decay failed to show any deficient performance on the part

of his trial counsel, when the testimony at the postconviction hearing demonstrated that his

trial counsel actively sought mitigating evidence, prepared for the sentencing phase by


                                               4
                                      Cite as 2014 Ark. 387

meeting with each other repeatedly, meeting with Decay, inquiring about his childhood and

family history, requesting Decay’s records, talking with his family members, and even

obtaining a continuance to further develop any mitigation evidence. It states that, to the

extent the mitigation specialist failed to investigate, Decay’s trial counsel dealt with that failure

and completed the investigation. Moreover, the State avers, Decay failed to show in his

petition or during the hearing any other mitigation that trial counsel could, and should, have

sought or developed. The State contends that Decay has shown neither deficient performance

by his trial counsel nor prejudice and therefore urges us to affirm the circuit court’s order.

       Here, Decay claims that his trial counsel were ineffective in failing to investigate,

develop, and present mitigation evidence in the sentencing phase of his trial and that the

circuit court erred in denying his petition on this basis. The sum of his argument is that the

mitigation evidence presented by his trial counsel “was a weak attempt to show the jury the

real picture of Gregory Christopher Decay’s life that is worth living.” The circuit court,

however, found that “all available mitigation evidence was developed by Petitioner’s trial

counsel,” and that trial counsel’s mitigation efforts were not deficient and did not result in

prejudice to Decay. We agree.

       It is undisputed that the guarantee of effective assistance of counsel clearly encompasses

the penalty phase of a criminal trial, and this court has recognized that the failure to present

any testimony during the mitigation phase of the trial fails to pass constitutional muster. See,

e.g., Springs v. State, 2012 Ark. 87, 387 S.W.3d 143. Counsel is obligated to conduct an

investigation for the purpose of ascertaining mitigating evidence, and the failure to do so is


                                                 5
                                    Cite as 2014 Ark. 387

error. See Echols v. State, 354 Ark. 530, 127 S.W.3d 486 (2003). Such error, however, does

not automatically require reversal unless the petitioner shows that, but for counsel’s errors,

there is a reasonable probability that the sentence would have been different. See id.; Coulter

v. State, 343 Ark. 22, 31 S.W.3d 826 (2000). When reviewing a claim of ineffectiveness based

on a failure to present adequate mitigating evidence, we must view the totality of the

evidence—both that adduced at trial and that adduced in the postconviction hearing. See

Coulter, 343 Ark. 22, 31 S.W.3d 826.

       To the extent that Decay argues that additional mitigating evidence was not

investigated, developed, or presented, our review of the record reveals that Decay wholly

failed to identify to the circuit court any additional evidence or witnesses that should have

been presented during the sentencing phase of his trial by his trial counsel but were not. In

his petition, Decay merely stated that “[t]rial counsel was ineffective for failing to properly

investigate and present mitigation evidence at the sentencing phase of the trial,” and at the

hearing, Decay relied solely on the testimony of his trial counsel, neglecting to identify any

other witnesses or evidence that would have been relevant to mitigation. When a petitioner

fails to show what was omitted and how it could have changed the outcome, we will not

grant postconviction relief for ineffective assistance of counsel. See Wooten v. State, 351 Ark.
241, 91 S.W.3d 63 (2002).

       Moreover, it is clear from the record that Decay’s trial counsel did in fact investigate,

develop, and present mitigating evidence. During the sentencing phase of Decay’s trial,

Decay’s older brother, sister, mother, and the mother of his other brother’s son each testified


                                               6
                                   Cite as 2014 Ark. 387

on his behalf. Decay’s lead counsel, Denny Hyslip, testified at the postconviction hearing

that, while the mitigation specialist did not perform well, he and co-counsel, Julie Tolleson,

prepared for sentencing and mitigation. He testified that they spoke with Decay’s family

about his “childhood, his education, any particular injuries he might have had, [and] how he

did in school,” and that no one gave them “an avenue or a witness or anything for

mitigation” that they did not check out. In addition, Ms. Tolleson testified that they met

with Decay, and later his family, and went through a thirty-page mitigation questionnaire in

an attempt to discover any mitigating evidence concerning Decay’s birth, childhood,

development, schooling, participation in sports, religious convictions, and prior “trouble.”

She testified that, while they also sought out Decay’s school, hospital, and medical records

from Louisiana, where Decay grew up, the records were unavailable because of Hurricane

Katrina, and the standardized test scores and work records that they did obtain were not

helpful. In addition, Decay’s trial counsel moved for, and were granted, a continuance to

further prepare for the sentencing phase of Decay’s trial.

       In light of the foregoing, we simply cannot say that the circuit court clearly erred in

finding that trial counsel’s performance was not deficient with respect to mitigation. Nor

need we address Decay’s argument that prejudice is apparent. “[T]here is no reason for a

court deciding an ineffective assistance claim . . . to address both components of the inquiry

if the defendant makes an insufficient showing on one.” Anderson v. State, 2011 Ark. 488, at

3–4, 385 S.W.3d 783, 787 (quoting Strickland, 466 U.S. at 697). We affirm the circuit court’s

finding.


                                              7
                                      Cite as 2014 Ark. 387

           II. Failure to Object to the Prosecutor’s Comment on Decay’s Failure to Testify

       For his second point on appeal, Decay argues that his trial counsel were ineffective for

failing to object to statements made by the prosecutor that he claims referenced a lack of

remorse and a failure to testify and apologize on his part. The State argues that remorse was

an issue raised by Decay himself and that the failure to object by trial counsel was within the

wide range of permissible, professional legal conduct. Furthermore, the State contends, the

statement by the prosecutor was not a reference to Decay’s failure to testify, but was the

prosecutor’s interpretation of Decay’s pretrial statements and his actions after the murders that

demonstrated a lack of remorse.1

       During closing arguments, the prosecutor made the following statements:

       And, in that five page statement he still blames Kevin and Kendall for what he had to
       do. He still blames them. There’s no—that’s not remorse.

       There’s no remorse in that letter. There’s no remorse in the last parts of the statement
       because he’s not talking about Kevin and Kendall. He’s not talking about how bad I
       feel for them.

An allegedly improper comment on the defendant’s failure to testify usually occurs during the

prosecutor’s closing argument, when the evidence is closed and the defendant’s opportunity

to testify has passed. See Johnson v. State, 2013 Ark. 494, 430 S.W.3d 755. Under those

circumstances, a comment that draws attention to the defendant’s failure to testify is improper

because it creates the risk that the jury will surmise that the defendant’s failure was an



       1
       The State additionally argues that this issue is not preserved for this court’s review;
however, in Decay II, this court directed the circuit court to make factual findings and legal
conclusions on this issue. We therefore address the merits of Decay’s argument.

                                                 8
                                     Cite as 2014 Ark. 387

admission of guilt. See id. Consequently, the comment has the effect of making the

defendant testify against himself in violation of the Fifth Amendment. See id. Under the Fifth

Amendment to the United States Constitution, made applicable to the states by the

Fourteenth Amendment, a defendant has the privilege of deciding whether to testify. See id.

In determining whether a prosecutor has improperly commented on a defendant’s failure to

testify, this court employs a two-step review:

       First, we determine whether the comment itself is an improper comment on the
       defendant’s failure to testify. The basic rule is that a prosecutor may not draw
       attention to the fact of, or comment on, the defendant’s failure to testify, because this
       then makes the defendant testify against himself in violation of the Fifth Amendment.
       A veiled reference to the defendant’s failure to testify is improper, as well. Should we
       determine that the prosecutor’s closing argument statement did indeed refer to [the
       defendant’s] choice not to testify, we would then determine whether it can be shown
       beyond a reasonable doubt that the error did not influence the verdict.

Jones v. State, 340 Ark. 390, 402, 10 S.W.3d 449, 456 (2000) (alteration in original) (quoting

Gates v. State, 338 Ark. 530, 538, 2 S.W.3d 40, 44 (1999)).

       In Jones, this court applied this two-step review and held that a comment by the

prosecutor was not a veiled reference to the defendant’s failure to testify. See id. Instead, this

court reasoned, “the prosecutor was referring to Jones’s lack of remorse as evidenced by his

statements to his brother and to the police and by his actions after the murders.” Id. at 402,

10 S.W.3d at 456. In addition, the court pointed out, Jones had invited the statements at

issue and opened the door to them; therefore, he was precluded from complaining about

them. See id.

       Likewise, in the instant case, it is clear that the prosecutor stated that Decay expressed

no remorse in his writings, not that he failed to express remorse to the jury. See Johnson, 2013

                                                9
                                     Cite as 2014 Ark. 387

Ark. 494, 430 S.W.3d 755; Howard v. State, 348 Ark. 471, 79 S.W.3d 273 (2002). “This was

evidence, completely aside from [Decay’s] own non-appearance on the witness stand, on

which the prosecutor was free to comment.” Jones, 340 Ark. at 402, 10 S.W.3d at 456. The

statements therefore were not improper.

       Our review of the record reveals that the prosecutor’s statements regarding Decay’s

lack of remorse, as evidenced by his writings, were not improper comments on his failure to

testify, and therefore any objection made by trial counsel would have been without merit.

Failure to make a meritless objection is not an instance of ineffective assistance of counsel.

See Jackson v. State, 352 Ark. 359, 105 S.W.3d 352 (2003). For this reason, we affirm the

circuit court’s finding on this point.

       III. Failure to Object to the Prosecutor’s Comment on Decay’s Eligibility for Release

       For his third point on appeal, Decay argues that his trial counsel were ineffective in

failing to object, move for mistrial, or move that the jury panel be quashed, after the

prosecutor commented during voir dire that Decay might become eligible for release if

sentenced to life imprisonment without parole. He contends that the comment was meant

to discourage jurors from meaningfully considering a sentence of life imprisonment without

parole and operated to lead reasonable jurors to think he would be eligible for release if so

sentenced.

       The State contends that, even if an objectionable ground existed, trial counsel did not

object because they were operating under the belief that the prosecutor was only clarifying

the legal definition of life imprisonment without parole. The State further claims that it


                                                10
                                    Cite as 2014 Ark. 387

would require speculation to conclude that the statement conveyed to the jury a preference

for the death penalty because Decay could potentially be released if sentenced to life

imprisonment without parole.

       During voir dire, the following colloquy occurred without objection by Decay’s trial

counsel:

       TRIAL COUNSEL:        You understand when [the prosecutor] talked to you about
                             Capital Murder and the death penalty, do you understand that he
                             would get – Mr. Decay, if you found him guilty, and you give
                             him life without parole, that that is in fact what that means, life
                             without parole?

       PROSECUTOR:           Your Honor, for clarification, I believe it would mean that it
                             would be life unless paroled, pardoned, or commutation by a
                             governor. Your Honor, I believe that’s the actual definition.
                             And I have no problem with him saying that part, Your Honor.

The thrust of Decay’s argument is that his trial counsel’s failure to object to the prosecutor’s

statement resulted in a jury being empaneled that was predisposed to reject a sentence of life

imprisonment without parole.

       It is clear to this court, however, that Decay has failed to meet the second prong of

Strickland. Decay seems to assert that he was prejudiced by his trial counsel’s failure to object

to the prosecutor’s statement because it resulted in the jury being predisposed to a sentence

of death. Jurors, however, are presumed to be unbiased and are presumed to follow the

instructions given to them by the court. See Echols v. State, 360 Ark. 332, 201 S.W.3d 890

(2005). A petitioner asserting ineffective assistance of counsel has the burden of proving that

the prejudice resulting from an alleged error was real and had some demonstrable, detrimental

effect and not some abstract or theoretical effect. See Springs, 2012 Ark. 87, 387 S.W.3d 143.

                                               11
                                      Cite as 2014 Ark. 387

Here, the jury had before it both possible sentences, life imprisonment without parole and

death, and, while it chose the latter, Decay has not demonstrated any facts to support his claim

that it did so because it was influenced by the statement at issue. A petitioner seeking

postconviction relief must do more than allege prejudice; he must demonstrate it with facts.

See Stiggers v. State, 2014 Ark. 184, 433 S.W.3d 252. We therefore affirm the circuit court’s

order denying relief on this point.

                      IV. Failure to Advance the Defense of Decay’s Choice

       Decay next argues that he received ineffective assistance of counsel when his trial

counsel failed to advance the defense that he desired. He urges that he was entitled to have

the defense of his choice presented to the jury, despite his trial counsel’s feelings on the

matter, and that the critical stage of his trial was when the State rested its case and trial counsel

failed to put on any evidence in his defense. Specifically, Decay avers that his desired defense

of denial demanded an explanation why he might have made incriminating statements to

police and that his trial counsel were ineffective for failing to so defend him.

       The State responds that Decay’s trial counsel’s conduct fell within the wide range of

reasonable professional assistance, as evidenced by the record. It further states that Decay has

shown neither deficient performance, nor prejudice, resulting from an alleged failure on the

part of his trial counsel to present his desired defense.

       Trial counsel’s decisions regarding what theory of the case to pursue represent the

epitome of trial strategy. See Howard v. State, 367 Ark. 18, 238 S.W.3d 24 (2006). When a

decision by trial counsel is a matter of trial tactics or strategy and that decision is supported


                                                 12
                                    Cite as 2014 Ark. 387

by reasonable professional judgment, then such a decision is not a proper basis for relief under

Rule 37. See Mason v. State, 2013 Ark. 492, 430 S.W.3d 759. This is true even where the

chosen strategy was improvident in retrospect. See Sartin, 2012 Ark. 155, 400 S.W.3d 694;

Flowers v. State, 2010 Ark. 364, 370 S.W.3d 228 (per curiam). With respect to this claim, the

circuit court found that any failure on the part of trial counsel to advance Decay’s desired

defense did not fall below an objective standard of reasonable assistance, was not deficient, and

did not result in any prejudice to Decay. We agree.

       Decay first takes issue with what he claims was his trial counsel’s failure to employ the

defense that a third party had committed the crimes. At the Rule 37 hearing, however,

Hyslip testified that an “[i]t wasn’t me” defense was used, but that the alibi witness, whose

name was provided by Decay, did not back up Decay’s statement. Likewise, Tolleson testified

that Decay wanted to take the position of a general denial; however, he was unable to provide

his counsel with the necessary leads to develop that defense. Tolleson also noted that the

defense was hampered by Decay’s confession and his jailhouse calls, as they corresponded with

the physical evidence against him. In addition, Hyslip testified that all the evidence pointed

to Decay as the shooter “and that there was no one else the evidence pointed to” but a co-

defendant, as the driver.

       Decay further claims that his defense of denial “demanded” that his trial counsel

explain why he would have given incriminating statements to the police. Yet, Decay himself

chose not to testify, and Hyslip explained how that made the defense that he was not present

more difficult. Moreover, while Decay seems to take issue with his trial counsel’s failure to


                                               13
                                     Cite as 2014 Ark. 387

put on any evidence after the State rested, Decay has failed to specifically identify any other

possible witnesses that trial counsel could have called in his defense or what testimony they

could have provided that would have changed the outcome. See, e.g., Noel v. State, 342 Ark.
35, 26 S.W.3d 123 (2000) (observing that this court does not grant postconviction relief for

ineffective assistance of counsel where the petitioner has failed to show what the omitted

testimony was and how it could have changed the outcome).

       In sum, Decay bases his claim of ineffective assistance of counsel on the notion that he

was entitled to the defense of his choice whether his trial counsel thought it wise or unwise;

but that is simply not the case. As we have previously observed, an attorney need not advance

every argument urged by his client. See Sartin, 2012 Ark. 155, 400 S.W.3d 694. Moreover,

even though another attorney may have chosen a different course, trial strategy, even if it

proves unsuccessful, is a matter of professional judgment. See Noel, 342 Ark. 35, 26 S.W.3d
123. Based on the record before us and having indulged in the strong presumption that trial

counsel’s conduct falls within the wide range of reasonable professional assistance as we must,

Decay has simply failed to demonstrate that the defense provided to him by trial counsel was

not supported by reasonable professional judgment.

       While Decay also argues that prejudice should be presumed in a claim such as his, we

need not address his argument, because he has failed to demonstrate that trial counsel’s

performance was deficient with respect to the defense he received. As we have previously

stated, “[t]here is no reason for a court deciding an ineffective assistance claim . . . to address

both components of the inquiry if the defendant makes an insufficient showing on one.”


                                                14
                                   Cite as 2014 Ark. 387

Anderson, 2011 Ark. 488, at 3–4, 385 S.W.3d 783, 787 (quoting Strickland, 466 U.S. at 697).

We therefore affirm the circuit court’s order.

       Affirmed.

       William A. McLean, for appellant.

       Dustin McDaniel, Att’y Gen., by: LeaAnn J. Adams, Ass’t Att’y Gen., and Laura Shue,

Ass’t Att’y Gen., for appellee.




                                             15